9DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Sherburn et al. (US20140167435).
As to claim 1.    Sherburn et al. discloses a vehicle interior component including a patterned padding surface positioned proximate to an occupant of the vehicle (see e.g. substrate includes a cushion configured to serve as an armrest for the vehicle occupants in par. 17) comprising:

an exterior layer connected to the substrate layer (see e.g. the cushion 46 includes an integral outer skin that forms an outer surface/show surface 50 and provides a smooth, consistent appearance in Par. 22) and including a plurality of gaps (see e.g. gaps in between protrusions 64 in Fig 5), wherein each of the gaps are aligned with one of the plurality of padding projections, and wherein each of the padding projections is exposed above the exterior layer to thereby form the patterned padded surface (see e.g. retaining feature 41 includes a series of protrusions 64 extending along the show surface in Par. 30, Fig 5) on the vehicle interior component (see e.g. cushioned surface suitable for use as a vehicle armrest in par. 17).
Regarding the claim limitation “ wherein each of the padding projections pass through an opening located in one of the gaps”, the instant application does not explicitly discloses openings, but the only disclosure in Fig 3 appears to have opening at the gap location. Examiner recognized the disclosure in Fig 3 shows enough support of the opening claim limitation. Analogously, Sherburn also does not explicitly discloses the terminology opening, but Fig 5 shows 64 is integral with the inner layer of 46(see e.g. Par. 31), thus the outer skin layer 50 is expected to have openings/gaps also in order for 64 to be protruding from the surface of 50 as shown in Fig 5. 

    PNG
    media_image1.png
    765
    604
    media_image1.png
    Greyscale


As to claim 2.    Sherburn et al. discloses the interior component of claim 1, wherein the substrate layer comprises a compressible material (see e.g. cushion 46 made of foam in Par. 24).
As to claim 3.    Sherburn et al. discloses the interior component of claim 1, wherein the substrate layer comprises a pliable material (see e.g. cushion 46 made of foam and is flexible in Par. 24).
As to claim 4.    Sherburn et al. discloses the interior component of claim 1, wherein the substrate layer includes a covering (see e.g. In addition, a cover layer may be disposed about the integral outer skin to establish a show surface having a desired appearance and/or texture in Par. 22).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sherburn et al. (US20140167435), and further in view of Smith et al. (US20090295011). 
As to claim 5.   Sherburn et al. disclose it should be appreciated that substantially rigid interior trim components having a retaining feature may be utilized in alternative embodiments in Par. 19. Thus it would have been obvious for a person with ordinary skills in the art to modify he exterior layer of cushion substrate layer of Sherburn et al. to include a rigid component in order to retain the interior cushion component as taught and suggested by Sherburn. 
Sherburn et al. does not explicitly discloses the interior component of claim 1, wherein the exterior layer comprises a rigid material.
Smith et al. additionally discloses accent made of hard plastic is desired to be provided in localized area of softness or cushioning with raised cushioning for enhanced aesthetics in interior of vehicle with complex geometries such as armrest(see e.g. Par. 45). Smith et al. discloses padded or cushioned vehicle interior component (such as armrest in Par. 59) is also expected to be coupled to rigid substrate or base in order to protect the softer cushioned component(see e.g. Par. 60). Accents in scuff plates and other trim may be produced in the same piece.  Part separation does not have to dictate color break-up location.  Specific details and features can be highlighted in a different color (see e.g. Par. 53). 
Both Sherburn et al. and Smith et al. are analogous in the field of vehicle interior component comprising softer cushioning component, it would have been obvious for a person with ordinary skills in the art to modify the exterior layer of the softer cushioning component of Sherburn so that softer cushioning core can be coupled to a rigid substrate or base or exterior as taught by Smith in order to protect the softer cushioned component as suggested by Smith et al. 

Claim 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Sherburn et al. (US20140167435), and further in view of Smith et al. (US20090295011) and Spitler et al. (US20120193933) 
As to claim 6.    Sherburn et al. discloses the interior component of claim 1, whose exterior layer includes boundary edges surrounding the opening of each of the plurality of gaps. Sherburn et al. further additionally discloses however additional retaining feature (see e.g. 41 in Par. 31) or mounting arrangement (see e.g. in Par. 32) can be provided for the cushion component. 
Sherburn et al. does not explicitly disclose wherein at least a portion of the boundary edges of at least one of the plurality of gaps is lined by an accent piece.
Smith et al. additionally discloses accent made of hard plastic is desired to be provided in localized area of softness or cushioning with raised cushioning for enhanced aesthetics in interior of vehicle with complex geometries such as armrest(see e.g. Par. 45). Smith et al. discloses padded or cushioned vehicle interior component (such as armrest in Par. 59) is also expected to be coupled to rigid substrate or base in order to protect the softer cushioned component(see e.g. Par. 46). Accents in scuff plates and other trim may be produced in the same piece.  Part separation does not have to dictate color break-up location.  Specific details and features can be highlighted in a different color (see e.g. Par. 51). 
Both Sherburn et al. and Smith et al. are analogous in the field of vehicle interior component comprising softer raised cushioning localized area, it would have been obvious for a person with ordinary skills in the art to modify the softer raised cushioning localized area of Sherburn et al. to include hard/rigid accent piece in order to protect  the softer cushioned protrusion component as taught by Smith et al. to enhance the aesthetics and protect of the cushioning protrusion as suggested by Smith et al. as the result, the accent pieces will be lied within gaps between protrusions. 
Sherburn et al. in view of Smith et al. does not explicitly discloses the accent piece located at least a portion of the boundary edges of at least one of the plurality of gaps.
Spitler et al. discloses accent portion is disposed on the side edge of openings of a panel of vehicle component when assembled vehicle component (see e.g. Par. 20, Par. 34, 37).
Sherburn et al. in view of Smith et al., and Spitler et al. are analogous in the field of accent portion for opening of a vehicle component, it would have been obvious for a person with ordinary skills in the art to modify the accent for the opening of Sherburn et al. in view of Smith et al. to be on the side edge of as taught by Spitler et al. because assemble accent on the side edge of the opening can cover the cut opening and bring anesthetic appealing look to a customer or car owner.  
As to claim 7.    Sherburn et al. discloses however while flexible interior trim components are described here, it should be appreciated that substantially rigid interior trim components having a retaining feature may be utilized in alternative embodiments in Par. 19. Thus it would have been obvious for a person with ordinary skills in the art to modify/add the accent piece to also be rigid materials in order to retain the cushion protrusions 64. 
Sherburn et al. does not explicitly discloses the interior component of claim 6, wherein the accent piece comprises a rigid material.
Smith et al. additionally discloses accent made of hard plastic is desired to be provided in localized area of softness or cushioning with raised cushioning for enhanced aesthetics in interior of vehicle with complex geometries such as armrest(see e.g. Par. 45). Smith et al. discloses padded or cushioned vehicle interior component (such as armrest in Par. 59) is also expected to be coupled to rigid substrate or base in order to protect the softer cushioned component(see e.g. Par. 60). Accents in scuff plates and other trim may be produced in the same piece.  Part separation does not have to dictate color break-up location.  Specific details and features can be highlighted in a different color (see e.g. Par. 51). 
Both Sherburn et al. in view of Smith et al., and Spitler et al., and Smith et al. are analogous in the field of vehicle interior component comprising softer raised cushioning localized area, it would have been obvious for a person with ordinary skills in the art to modify the softer raised cushioning localized area of Sherburn et al. in view of Smith et al., and Spitler et al. to include hard/rigid accent piece in order to protect  the softer cushioned protrusion component as taught by Smith et al. to enhance the aesthetics and protect of the cushioning protrusion as suggested by Smith et al. 
As to claim 8.    Sherburn et al. does not explicitly discloses the interior component of claim 6, wherein the accent piece is finished with paint, plating, or another coating.
Sherburn et al. discloses however mounting arrangement with colors in Par. 32, paint can also be applied to the outer skin in order to match the color of the seat covering in Par. 24. Thus it would have been obvious for a person with ordinary skills in the art to also add paint to the accent piece in order to match the accent color to the seat covering.
Smith et al. additionally discloses accent made of hard plastic is desired to be provided in localized area of softness or cushioning with raised cushioning for enhanced aesthetics in interior of vehicle with complex geometries such as armrest(see e.g. Par. 45). Smith et al. discloses padded or cushioned vehicle interior component (such as armrest in Par. 59) is also expected to be coupled to rigid substrate or base in order to protect the softer cushioned component(see e.g. Par. 60). Accents in scuff plates and other trim may be produced in the same piece.  Part separation does not have to dictate color break-up location.  Specific details and features can be highlighted in a different color (see e.g. Par. 53). 
Both Sherburn et al. in view of Smith et al., and Spitler et al. and Smith et al. are analogous in the field of vehicle interior component comprising softer raised cushioning localized area, it would have been obvious for a person with ordinary skills in the art to modify accent piece of Sherburn et al. in view of Smith et al., and Spitler et al. to be further finished with additional pattern such as by paint, plating or any other coating as taught by Smith in order to further enhance aesthetics of the accent pieces as suggested by Smith et al. (see e.g. Par. 53) and suggested by Sherborn (see e.g. Par. 32, Par. 24)  

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sherburn et al. (US20140167435), Smith et al. (US20090295011) and Spitler et al. (US20120193933), and further in view of Krishnamurthy et al. (US6256038).
As to claim 9.    Sherburn et al. in view of Smith and Spitler et al. does not disclose the interior component of claim 1, wherein the pattern on the surface of the interior component is designed using an algorithm to create a parametric design that follows the form of the interior component.
Krishnamurthy et al. discloses pattern on the surface of the interior component is designed using an algorithm to create a parametric design that follows the form of the interior component (see e.g. Based on the above algorithm, the subdivision algorithm uniformly subdivides the spring mesh in both parametric directions in line 10-15 in column 24, for interior and exterior of car in line 40-55 in column 49 in order to control surface parameters for a satisfactory design of the textured surface in line 55-65 in column 3. Such as Dijkstra's algorithm in line 1-5 in column 38).
Both Sherburn et al. in view of Smith and Spitler et al. and Krishnamurthy et al. are analogous in the field of patterned interior surface component of a car, it would have been obvious for a person with ordinary skills in the art to modify the protrusion pattern on the surface of the interior component of Sherburn et al. in view of Smith and Spitler et al. to be designed using an algorithm to create a parametric design that follows the form of the interior component as taught by Krishnamurthy et al. in order to control surface parameters for a satisfactory design of the textured surface of interior car component as suggested by Krishnamurthy et al. (see e.g. in line 55-65 in column 3)

Response to Arguments
Applicant's arguments filed 3/23/2021 have been fully considered but they are not persuasive. 
Applicant argues the prior art fails to disclose, teach or suggest a vehicle interior component wherein “each of the padding projections pass through one of the gaps” as called for in claim 1, as amended. 
The Office Action alleges that Sherbum discloses protrusions from the surface of a center console. However, Sherbum does not disclose the structure recited in claim 1, as amended. For example, Sherbum does not disclose a substrate layer with projections that pass through gaps in an exterior layer. None of the other cited references cure the deficiencies of Sherbum.
These distinguishing limitations include, for example, “the exterior layer includes boundary edges surrounding the opening of each of the plurality of gaps, and wherein at least a portion of the boundary edges of at least one of the plurality of gaps is lined by an accent piece” as set forth in claim 6. Neither Smith nor Sherbum disclose an accent located on the boundary edges of an opening of the gap. Thus, for this additional reason, the rejection of claim 6 should be withdrawn.
Examiner respectfully disagrees:
Regarding the claim limitation “ wherein each of the padding projections pass through an opening located in one of the gaps”, the instant application does not explicitly discloses openings, but the only disclosure in Fig 3 appears to have opening at the gap location. Examiner recognized the disclosure in Fig 3 shows enough support of the opening claim limitation. Analogously, Sherburn also does not explicitly discloses the terminology opening, but Fig 5 shows 64 is integral with the inner layer of 46(see e.g. Par. 31), thus the outer skin layer 50 is expected to have openings/gaps also in order for 64 to be protruding from the surface of 50 as shown in Fig 5. 

    PNG
    media_image1.png
    765
    604
    media_image1.png
    Greyscale

As to the amended claim limitation of claim 6, additional reference Spitler et al. is cited to teach amended claim limitation of 6. Spitler et al. discloses that accent portion is disposed on the side edge of openings of a panel of vehicle component when assembled vehicle component (see e.g. Par. 20, Par. 34, 37).
For the above reason, applicant’s argument is not persuasive. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hipshier et al. (US20140021733), Hipshier et al. (US20150258939), Locke et al. (US20150097392). 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONG GUO whose telephone number is (571)272-3066.  The examiner can normally be reached on M, Tue, Thur 8-5, Wed 8-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica Ewald can be reached on 5712728519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TONG GUO/           Examiner, Art Unit 1783